execution version

Exhibit 10.2

 

FIRST AMENDMENT TO

TERM LOAN AGREEMENT

 

This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of May
6, 2019, by and among AGREE LIMITED PARTNERSHIP, a Delaware limited partnership
(the “Borrower”), AGREE REALTY CORPORATION, a Maryland corporation (the
“Parent”), each of the Lenders party hereto and PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Term Loan Agreement dated
as of December 27, 2018 (as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Section 1.  Specific Amendment to Credit Agreement.  Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement is hereby
amended as set forth below:

 

(a)



The definition “EBITDA” set forth in Section 1.01 of the Credit Agreement is
amended and restated to read as follows:

 

““EBITDA”  means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of net income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization, all determined in accordance with GAAP
for the prior four quarters and (iv) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) the
Consolidated Group’s pro rata share of the above attributable to interests in
Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact from
amortization of above and below market rent intangibles pursuant to FASB ASC
805.”

 

(b)



Section 1.03(a) of the Credit Agreement is amended and restated to read as
follows:

 

“(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically

LEGAL02/38906229v2

30941121




prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, (i) Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded and (ii) shall be calculated without giving effect to Accounting
Standards Codification 842 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) (and related
interpretations) to the extent any lease (or similar arrangement conveying the
right to use) would be required to be treated as a capital lease thereunder
where such lease (or similar arrangement) would have been treated as an
operating lease under GAAP as in effect immediately prior to the effectiveness
of the Accounting Standards Codification 842; provided, however, that upon the
reasonable request of the Administrative Agent or any Lender, the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents setting forth a reconciliation between calculations of such
covenant made before and after giving effect to Accounting Standards
Codification 842 (or such other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) (and related
interpretations).”



Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following in form
and substance satisfactory to the Administrative Agent:

 

(a)a counterpart of this Amendment duly executed by the Borrower, the Parent,
the Guarantors, the Administrative Agent and each of the Lenders party hereto;

 

(b)evidence that all fees, expenses and reimbursement amounts due and payable to
the Administrative Agent and the Arrangers, including without limitation, the
reasonable fees and expenses of counsel to the Administrative Agent, have been
paid; and

 

(c)such other documents, agreements and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request.

 

Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)Authorization; No Contravention.  The execution and delivery of the Amendment
by each Loan Party and the performance by each Loan Party of this Amendment and
the Credit Agreement, as amended by this Amendment, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of each such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

(b)Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of this Amendment or performance by,
or enforcement against, any Loan Party of this Amendment or the Credit
Agreement, as amended by this Amendment.



-  2  -



30941121




 

(c)Binding Effect.  This Amendment has been duly executed and delivered by each
Loan Party that is a party hereto.  Each of this Amendment and the Credit
Agreement, as amended by this Amendment, constitutes a legal, valid and binding
obligation of each Loan Party a party thereto, enforceable against such Loan
Party in accordance with its terms.

 

(d)No Default.  No Default has occurred and is continuing as of the date hereof
nor will exist immediately after giving effect to this Amendment.

 

Section 4.  Reaffirmation of Representations.  The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date.

 

Section 5.  Reaffirmation by Guarantors.  Each of the Guarantors hereby
reaffirms its continuing obligations to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders under the Guaranty and agrees that
the transactions contemplated by this Amendment shall not in any way affect the
validity and enforceability of the Guaranty or reduce, impair or discharge the
obligations of such Guarantor thereunder. 

 

Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Amendment.  This Amendment is a Loan Document.

 

Section 7.  Costs and Expenses.  The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket expenses (including attorneys’ fees)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

 

Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 10.  Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendment contained herein shall be deemed to
have prospective application only.  The Credit Agreement is hereby ratified and
confirmed in all respects.  Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Lenders under
the Credit Agreement or any other Loan Document. 

 

Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 



-  3  -



30941121




Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 



-  4  -



30941121



 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed as of the date first above written.

 

 

AGREE LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: Agree Realty Corporation,

   a Maryland corporation, its sole general partner

 

 

By: _________________________________

Name: Joel N. Agree

Title:   President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

AGREE REALTY CORPORATION,

a Maryland corporation

 

By: _________________________________

Name: Joel N. Agree

Title:   President and Chief Executive Officer

SUBSIDIARY GUARANTORS:AGREE 6 LA & MS, LLC,

a Delaware limited liability company

AGREE 1031, LLC,

a Delaware limited liability company

AGREE 117 MISSION, LLC,

a Michigan limited liability company

AGREE 17-92, LLC,

a Florida limited liability company

AGREE 2016, LLC,

a Delaware limited liability company

AGREE ALCOA TN LLC,

a Tennessee limited liability company

AGREE ALLENTOWN PA LLC,

a Pennsylvania limited liability company

AGREE ALTOONA, PA, LLC,

a Delaware limited liability company

AGREE AMERICUS GA, LLC,

a Delaware limited liability company

AGREE ANDERSON SC LLC,

a Delaware limited liability company

AGREE ANN ARBOR MI, LLC,

a Delaware limited liability company

AGREE ANN ARBOR STATE STREET, LLC,

a Michigan limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

[Signatures Continued on Next Page]





 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE ANTIOCH, LLC,

an Illinois limited liability company

AGREE APOPKA FL TP, LLC,

a Delaware limited liability company

AGREE APPLETON WI, LLC,

a Delaware limited liability company

AGREE ARCHER CHICAGO IL, LLC,

a Delaware limited liability company

AGREE ARLINGTON TX LLC,

a Texas limited liability company

AGREE ATCHISON, LLC,

a Kansas limited liability company

AGREE BALTIMORE MD, LLC,

a Delaware limited liability company

AGREE BELTON MO LLC,

a Delaware limited liability company

AGREE BELVIDERE IL, LLC,

an Illinois limited liability company

AGREE BERWYN IL LLC,

an Illinois limited liability company

AGREE BLOOMINGTON MN, LLC,

a Delaware limited liability company

AGREE BRENHAM TX, LLC,

a Delaware limited liability company

AGREE BRIGHTON, LLC,

a Delaware limited liability company

AGREE BROOKLYN OH LLC,

an Ohio limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE BUFFALO CENTER IA, LLC,

a Delaware limited liability company

AGREE BURLINGTON, LLC,

a Delaware limited liability company

AGREE CANNON STATION LLC,

a Delaware limited liability company

AGREE CARLINVILLE IL, LLC,

a Delaware limited liability company

AGREE CEDAR PARK TX, LLC,

a Delaware limited liability company

AGREE CENTER POINT BIRMINGHAM AL LLC, an Alabama limited liability company

AGREE CHANDLER, LLC,

an Arizona limited liability company

AGREE CHARLOTTE POPLAR, LLC,

a North Carolina limited liability company

AGREE CHICAGO KEDZIE, LLC,

an Illinois limited liability company

AGREE COCHRAN GA, LLC,

a Georgia limited liability company

AGREE COLUMBIA SC, LLC,

a Delaware limited liability company

AGREE COLUMBUS OH, LLC,

a Delaware limited liability company

AGREE CONCORD, LLC,

a North Carolina limited liability company

AGREE CRYSTAL RIVER FL, LLC,

a Delaware limited liability company

AGREE CW, LLC,

a Delaware limited liability company

AGREE DANIEL MORGAN AVENUE SPARTANBURG SC LLC, a South Carolina limited
liability company

AGREE DAVENPORT IA, LLC,
a Delaware limited liability company

AGREE DES MOINES IA, LLC,

a Delaware limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE DONNA TX, LLC,

a Delaware limited liability company

AGREE DORAVILLE GA, LLC,

a Delaware limited liability company

AGREE DT JACKSONVILLE NC, LLC,

a Delaware limited liability company

AGREE EAST PALATKA, LLC,

a Florida limited liability company

AGREE EDMOND OK, LLC,

a Delaware limited liability company

AGREE EGG HARBOR NJ, LLC,

a Delaware limited liablity company

AGREE EVERGREEN CO, LLC,

a Delaware limited liability company

AGREE FACILITY NO. I, L.L.C.,

a Delaware limited liability company

AGREE FARMINGTON NM, LLC,

a Delaware limited liability company

AGREE FOREST MS LLC,

a Mississippi limited liability company

AGREE FOREST VA LLC,

a Virginia limited liability company

AGREE FORKED RIVER NJ, LLC,

a Delaware limited liability company

AGREE FORT MILL SC, LLC,

a South Carolina limited liability company

AGREE FORT WORTH TX, LLC,

a Delaware limited liability company

AGREE FUQUAY-VARINA, LLC,

a North Carolina limited liability company

AGREE GAS CITY IN, LLC,

a Delaware limited liability company

AGREE GRAND CHUTE WI LLC,

a Delaware limited liability company

AGREE GRAND FORKS, LLC,

a North Dakota limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE GRANDVIEW HEIGHTS OH, LLC,

a Delaware limited liability company

AGREE HARLINGEN LLC,

a Texas limited liability company

AGREE HAZARD KY, LLC,

a Delaware limited liability company

AGREE HOLLY SPRINGS MS, LLC,

a Delaware limited liability company

AGREE HOPKINSVILLE KY, LLC,

a Delaware limited liability company

AGREE IL & VA, LLC,

a Delaware limited liability company

AGREE INDIANAPOLIS GLENDALE LLC,

a Delaware limited liability company

AGREE INDIANAPOLIS IN II, LLC,

a Delaware limited liability company

AGREE JACKSON MS, LLC,

a Delaware limited liability company

AGREE JACKSONVILLE NC, LLC,

a North Carolina limited liability company

AGREE JOHNSTOWN, LLC,

an Ohio limited liability company

AGREE JOHNSTOWN PA, LLC,

a Delaware limited liability company

AGREE JOPLIN MO LLC,

a Missouri limited liability company

AGREE JUNCTION CITY KS LLC,

a Delaware limited liability company

AGREE K&G JOPLIN MO, LLC,

a Delaware limited liability company

AGREE K&G OK, LLC,

a Delaware limited liability company

AGREE KENTWOOD LA, LLC,

a Delaware limited liability company

AGREE KIRKLAND WA, LLC,

a Delaware limited liability company

AGREE LAKE IN THE HILLS, LLC,

an Illinois limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

[Signatures Continued on Next Page]



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE LAKE ZURICH IL, LLC,

an Illinois limited liability company

AGREE LEBANON VA, LLC,

a Virginia limited liability company

AGREE LIGONIER PA LLC,

a Pennsylvania limited liability company

AGREE LOWELL AR, LLC,

a Delaware limited liability company

AGREE LYONS GA LLC.,

a Georgia limited liability company

AGREE M-59, LLC,

a Michigan limited liability company

AGREE MADISONVILLE TX LLC,

a Texas limited liability company

AGREE MAGNOLIA KNOXVILLE TN LLC,

a Tennessee limited liability company

AGREE MANASSAS VA, LLC,

a Delaware limited liability company

AGREE MANCHESTER LLC,

a Connecticut limited liability company

AGREE MANSFIELD, LLC,

a Connecticut limited liability company

AGREE MARSHALL MI OUTLOT, LLC,

a Delaware limited liability company

AGREE MATTHEWS NC, LLC,

a Delaware limited liability company

AGREE MAUMEE OH, LLC,

a Delaware limited liability companyh

AGREE MCKINNEY TX LLC,

a Texas limited liability company

AGREE MCW, LLC,

a Delaware limited liability company

AGREE MEMPHIS GETWELL, LLC,

a Tennessee limited liability company

AGREE MERRITT ISLAND FL, LLC,

a Delaware limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE MIDDLETOWN OH, LLC,

a Delaware limited liability company

AGREE MILLSBORO DE, LLC,

a Delaware limited liability company

AGREE MINNEAPOLIS CLINTON AVE, LLC,

a Minnesota limited liability company 

AGREE MINOT ND, LLC,

a Delaware limited liability company

AGREE MONROE MI, LLC,

a Delaware limited liability company

AGREE MONTGOMERY AL LLC,

an Alabama limited liability company

AGREE MORROW GA, LLC,

a Georgia limited liability company

AGREE MT. DORA FL, LLC,

a Delaware limited liability company

AGREE NAMPA ID, LLC,

a Delaware limited liability company

AGREE NASHUA NH, LLC,

a Delaware limited liability company

AGREE NEOSHO MO, LLC,

a Delaware limited liability company

AGREE NEW LENOX, LLC,

an Illinois limited liability company

AGREE NEW LENOX 2, LLC,

an Illinois limited liability company

AGREE NORTH BRANCH MN, LLC,

a Delaware limited liability company

AGREE NORTH LAS VEGAS, LLC,

a Nevada limited liability company

AGREE NORTH MIAMI BEACH FL, LLC,

a Delaware limited liability company

AGREE NOVI MI LLC,

a Michigan limited liability company

AGREE ONAWAY MI, LLC,

a Delaware limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE ORANGE & MCCOY, LLC,

a Florida limited liability company

AGREE OXFORD COMMONS AL, LLC,

a Delaware limited liability company

AGREE PALAFOX PENSACOLA FL, LLC,

a Delaware limited liability company

AGREE PARAMUS NJ, LLC,

a Delaware limited liability company

AGREE PENSACOLA LLC,

a Florida limited liability company

AGREE PENSACOLA NINE MILE LLC,

a Florida limited liability company

AGREE PINELLAS PARK, LLC,

a Florida limited liability company

AGREE PLAINFIELD LLC,

a Michigan limited liability company

AGREE PLYMOUTH MI, LLC,

a Delaware limited liability company

AGREE POINCIANA, LLC,

a Florida limited liability company

AGREE POOLER GA, LLC,

a Delaware limited liability company

AGREE PORT ORANGE FL, LLC,

a Delaware limited liability company

AGREE PORT ST. JOHN, LLC,

a Delaware limited liability company

AGREE PORTLAND ME, LLC,

a Delaware limited liability company

AGREE PORTLAND OR, LLC,

a Delaware limited liability company

AGREE PROVO UT, LLC,

a Delaware limited liability company

AGREE RAPID CITY SD, LLC,

a South Dakota limited liability company

AGREE RICHMOND RI, LLC,

a Delaware limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]



 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE RICHMOND VA, LLC,

a Delaware limited liability company

AGREE RIVERSIDE IA, LLC,

a Delaware limited liability company

AGREE ROCHESTER NY LLC,

a New York limited liability company

AGREE ROCKFORD IL, LLC,

a Delaware limited liability company

AGREE RT AMITE LA, LLC,

a Delaware limited liability company

AGREE RT ARLINGTON TX, LLC,

a Delaware limited liability company

AGREE RT GULFPORT MS, LLC,

a Delaware limited liability company

AGREE RT JACKSON MS, LLC,

a Delaware limited liability company

AGREE RT PORT RICHEY FL, LLC,

a Delaware limited liability company

AGREE RT VILLA RICA GA, LLC,

a Delaware limited liability company

AGREE SALEM OR LLC,

a Delaware limited liability company

AGREE SARASOTA FL, LLC,

a Delaware limited liability company

AGREE SB, LLC,

a Delaware limited liability company

AGREE SOUTHFIELD, LLC,

a Michigan limited liability company

AGREE SPARTANBURG SC, LLC,

a South Carolina limited liability company

AGREE SPRINGFIELD IL, LLC,

an Illinois limited liability company

AGREE SPRINGFIELD MO, LLC,

a Delaware limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE SPRINGFIELD OH LLC,

a Delaware limited liability company

AGREE ST PETERSBURG, LLC,

a Florida limited liability company

AGREE ST. JOSEPH MO, LLC,

a Missouri limited liability company

AGREE STATESVILLE NC, LLC,

a Delaware limited liability company

AGREE STATHAM GA, LLC,

a Georgia limited liability company

AGREE STORES, LLC,

a Delaware limited liability company

AGREE SUN VALLEY NV LLC,

a Nevada limited liability company

AGREE SUNNYVALE CA, LLC,

a Delaware limited liability company

AGREE TERRE HAUTE IN LLC,

a Delaware limited liability company

AGREE TK, LLC,

a Delaware limited liability company

AGREE TOPEKA KS LLC,

a Delaware limited liability company 

AGREE TRI-STATE LEASE, LLC,

a Delaware limited liability company

AGREE VENICE, LLC,

a Florida limited liability company

AGREE VERO BEACH FL, LLC,

a Delaware limited liability company

AGREE W 63RD CHICAGO IL, LLC,

a Delaware limited liability company

AGREE WARRENSVILLE HEIGHTS OH, LLC,

a Delaware limited liability company

AGREE WHEATON IL, LLC,

a Delaware limited liability company

 

By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

 

 

[Signatures Continued on Next Page]





30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

AGREE WHITTIER CA, LLC,

a Delaware limited liability company

AGREE WICHITA, LLC,

a Kansas limited liability company

AGREE WOODLAND PARK NJ, LLC,

a Delaware limited liability company

AGREE WOODSTOCK IL, LLC,

a Delaware limited liability company

INDIANAPOLIS STORE NO. 16 L.L.C.,

a Delaware limited liability company

LUNACORP, LLC,

a Delaware limited liability company

MT. PLEASANT OUTLOT I, LLC,

a Michigan limited liability company

MT. PLEASANT SHOPPING CENTER, L.L.C.,

a Michigan limited liability company

PACHYDERM CHATTANOOGA TN, LLC

a Delaware limited liability company

PACHYDERM MARIETTA GA, LLC

a Delaware limited liability company 

PACHYDERM MYRTLE BEACH SC, LLC

a Delaware limited liability company

PACHYDERM PHILADELPHIA PA, LLC

a Delaware limited liability company

PACHYDERM PROPERTIES, LLC

a Delaware limited liability company

PACHYDERM RIVERDALE GA, LLC

a Delaware limited liability company

PACHYDERM WAITE PARK MN, LLC,

a Delaware limited liability company

PAINT PA, LLC

a Delaware limited liability company

PHARM NASHVILLE IN, LLC,

a Delaware limited liability company



By:Agree Limited Partnership,

a Delaware limited partnership

Its:   Sole Member

By:Agree Realty Corporation,

a Maryland corporation

Its:Sole General Partner

By: ________________

     Joel N. Agree

Its: President and Chief Executive Officer

 

[Signatures Continued on Next Page]





30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

PNC Bank, National Association,  

as Administrative Agent and as a Lender

 

 

By:
_____________________________________________________________________________________________

    Name:
_____________________________________________________________________________________

    Title:  _______________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

capital one, National Association,

as a Lender

 

By:___________________________________________________________________________________________

    Name:___________________________________________________________________________________

    Title:_____________________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

regions bank,

as a Lender

 

By:___________________________________________________________________________________________

    Name:___________________________________________________________________________________

    Title:_____________________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



 

30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

suntrust bank,

as a Lender

 

By:___________________________________________________________________________________________

    Name:___________________________________________________________________________________

    Title:_____________________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

 

 

 

 

 

 

 



 

30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

u.s. bank national association,

as a Lender

 

By:___________________________________________________________________________________________

    Name:___________________________________________________________________________________

    Title:_____________________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 



30941121



[Signature Page to First Amendment to Term Loan Agreement for Agree Limited
Partnership]

 

 

raymond james bank, n.a.,

as a Lender

 

By:___________________________________________________________________________________________

    Name:___________________________________________________________________________________

    Title:_____________________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 



30941121



 

 

 

stifel bank & trust,

as a Lender

 

By:___________________________________________________________________________________________

    Name:___________________________________________________________________________________

    Title:_____________________________________________________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30941121

